Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via e-mail confirmation by Mr. Murray on 05/24/2022.

The application has been amended as follows: 

18.	(Currently Amended)  A pump unit (2) having an electrical drive motor (5) and a control device (4) for controlling the drive motor (5), wherein said control device (4) comprises at least one microprocessor (8) and storage means (6) configured to store at least one control program executable by said microprocessor (8), the storage means (6) comprising a user application storage (34) configured to store at least one user application and an interpreter storage (38), the interpreter storage being configured to store an interpreter program configured to carry out interpretation of the at least one user application stored in the user application storage (34), wherein said control device (4) comprises or communicates with a programming module (7) by which the at least one user application is at least one of created or modified and stored in said user application storage of the storage means, wherein said programming module (7) is configured to provide a plurality of input parameters (13), a plurality of operators (10) and a plurality of actions (14) for selection as program elements and combined to generate at least one user function (18) of said user application which is executed by said microprocessor such that a user is able to create a user function by selecting at least one of the operators for combination with at least one of the input parameters and at least one of the actions, wherein the control device (4) with said microprocessor (8) and said storage means (6) are located in at least one electronic housing arranged at said drive motor (5) or in a housing of said drive motor (5), 
at least one of the plurality of input parameters (13) is provided by at least one sensor arranged in the pump unit, at least one external sensor, a computing device, a data storage means, and/or a data network,
the plurality of operators (10) are logic operators, and
the plurality of actions (14) comprise a switching on and off and/or a speed adjustment of the drive motor, and
wherein the programming module (7) comprises at least one display (30) configured to show several program elements which can be chosen and combined for creating the at least one user function,
wherein the microprocessor (8) executes the user application to control the drive motor (5) according to the at least one of the operators, at least one of the input parameters, and at least one of the actions selected by the user.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117